Citation Nr: 9901807	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96 - 27 776	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for herpes simplex.

Entitlement to a rating in excess of  20 percent for left 
Achilles tendinitis with limited ankle motion, gait change, 
and swelling. 

Entitlement to an effective date prior to February 29, 1996, 
for a grant of service connection for left Achilles 
tendinitis.

Entitlement to service connection for residuals of injuries 
to the neck, right shoulder, and right wrist, hand, and 
middle finger, secondary to service-connected left Achilles 
tendinitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to July 
1973, but did not serve in the Republic of Vietnam. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of April 1996 and 
July 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  The rating 
decision of April 1996 granted service connection for a left 
Achilles tendinitis with limited ankle motion, gait change, 
and swelling, effective February 29, 1996, and assigned a 10 
percent rating.  The veteran appealed, seeking a rating in 
excess of 10 percent and an effective date prior to February 
29, 1996 for the grant of service connection for that 
disability.  During the pendency of this appeal, a Hearing 
Officers decision of November 1996 granted an increased 
rating of 20 percent for that disability, also effective 
February 29, 1996.  A rating decision of July 1997 denied 
service connection for residuals of injuries to the neck, 
right shoulder, and right wrist, hand, and middle finger, 
claimed as secondary to service-connected left Achilles 
tendinitis, and denied service connection for herpes simplex.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  Herpes simplex was first clinically manifested in January 
1972, during the veterans period of active service.

3.  Chronic Achilles tendinitis of the left ankle is 
manifested by discomfort and weakness of maximum plantar 
flexion, pain, and a slight limp.  

4.  The veterans reopened claim for service connection for 
left Achilles tendinitis was received at the RO on February 
29, 1996.

5.  The claim for an effective date prior to February 29, 
1996 for the grant of service connection for left Achilles 
tendinitis lacks legal merit.  

6.  The claims for service connection for residuals of 
injuries to the neck, right shoulder, and right wrist, hand, 
and middle finger, claimed as the result of a February 1996 
fall precipitated by giving way of the veterans left ankle 
due to his service-connected left Achilles tendinitis, are 
not plausible. 


CONCLUSIONS OF LAW

1.  Herpes simplex was incurred during wartime service.  
38 U.S.C.A.§§ 1110, 1111, 5107(a) (West 1991);  38 C.F.R. 
§ 3.304(b) (1998).

2.  The criteria for an evaluation greater than 20 percent 
for chronic Achilles tendinitis of the left ankle have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5024-5271 (1998).

3.  The claim for an effective date prior to February 29, 
1996 for the grant of service connection for left Achilles 
tendinitis is legally insufficient.  38 U.S.C.A. §§ 501, 
1110, 5110(a), 5107(a) (West 1991);  38 C.F.R. §§ 3.158, 
3.400 (1998);  Sabonis v. Brown,  6 Vet. App. 426 (1994).

4.  The claims for service connection for residuals of 
injuries to the neck, right shoulder, and right wrist, hand, 
and middle finger, claimed as the result of a February 1996 
fall precipitated by giving way of the veterans left ankle 
due to his service-connected left Achilles tendinitis, are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  
Brammer v. Derwinski,  3 Vet. App. 223, 225 (1992); Caluza v. 
Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 
604 (Fed. Cir. 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well-Grounded Claim

Service Connection for Herpes Simplex

It is contended that the veterans herpes simplex was 
initially manifested on July 18, 1972, during his period of 
active service; that a medical examination at that time 
revealed a few tiny lesions and superficial healing of an 
ulcerated lesion upon his glans penis; that blood was drawn 
for laboratory tests to rule out herpes progenitalis; and 
that a lab report dated August 10, 1972, disclosed a past 
infection with herpes simplex.  It is further contended that 
the veteran was told following a laboratory test during 
active service that he had herpes simplex and that there was 
no cure for that disease; and that he has since experienced 
multiple outbreaks of that disorder, particularly in the past 
two or three years.  

The Board finds that the appellants claim for service 
connection for herpes simplex is plausible and is thus well 
grounded within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  We further find that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  To that point, we note that the RO has 
obtained available 


evidence from all sources identified by the veteran; that he 
has been afforded two personal hearings; and that he 
underwent a VA examination and laboratory testing in 
connection with his claim in April 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

The veterans service entrance examination, conducted in June 
1971, is silent for findings of herpes simplex, and his 
genitourinary system was normal.  In the absence of clinical 
findings of herpes simplex on service entrance examination, 
or other competent medical evidence establishing the pre-
service origin of that disease, the veteran must be presumed 
to have been sound in that respect at the time of service 
entry.  38 U.S.C.A. § 1110, 1111 (West 1991);  38 C.F.R. 
§ 3.304(b) (1998).  His service medical records show that he 
was seen at Beale Air Force Base Hospital on July 18, 1972 
with complaints of left inguinal adenopathy.  Examination 
revealed tenderness in that area.  A few tiny vesicular 
lesions and superficial healing of an ulcerated lesion were 
found at the base of the glans penis.  The clinical 
impression was rule out herpes progenitalis and rule out 
lymphogranuloma venereum.  The veteran was referred to the 
Public Health officer for further evaluation.

A report from the Sutter-Yuba Health Department shows that 
laboratory testing of blood specimens taken from the veteran 
on July 18, 1972 and on July 31, 1972 disclosed that the 
veteran was negative for lymphogranuloma venereum, while 
additional testing revealed that the veteran had had a herpes 
simplex infection at some time.  

VA outpatient clinic records dated in April 1998 reflect the 
veterans statement that, following a laboratory test during 
active service, he was told by a physician that he had herpes 
simplex and that there was no cure for that disease; and that 
he has experienced multiple outbreaks of that disorder, 
particularly in the past two or three years.  Laboratory 
testing of viral cultures taken from the veteran in April 
1998 show that he was found to be positive for herpes 
simplex.  At his personal hearing held at the RO in May 1998, 
the veteran testified that he was sent to the Sutter- 
Yuba Health Department for testing in July 1972 and that, 
following such testing, the physician at that facility 
informed him that he had herpes simplex.  

The RO denied the veterans claim for service connection for 
herpes simplex on the ground that the inservice tests were 
equivocal for the presence of herpes simplex.  The Board does 
not agree.  It is the Boards opinion that the veteran had an 
acute outbreak of the herpes simplex virus in July 1972; that 
the clinical findings on examination on July 18, 1972 
indicated that the acute stage of that disease was resolving, 
as indicated by the healing ulceration; and that the 
laboratory specimens taken simply showed that the disease was 
not then in the active stage, but showed clear indications of 
past episodes of infection.  

In view of the absence of evidence of findings of herpes 
simplex on the veterans service entrance examination, and 
the clinical and laboratory evidence of that disease during 
service on July 18, 1972, together with confirmatory findings 
of herpes simplex in April 1998 and the veterans sworn 
testimony at his May 1998 hearing, the Board finds that 
service connection for herpes simplex is warranted.  


Claim Lacks Legal Merit

Earlier Effective Date for Service Connection for Left 
Achilles Tendonitis

The appellant contends that the RO erred in failing to assign 
an effective date prior to February 29, 1996 for the grant of 
service connection for left Achilles tendinitis. It is 
contended that he filed his initial claim for service 
connection for left Achilles tendinitis by submitting VA Form 
21-526e, received at the RO on August 20, 1973, within the 
initial year following service separation.  It is further 
contended that his correct mailing address appeared on his DD 
Form 214; that the RO and the examining facility used the 
wrong mailing address in notifying him of his scheduled VA 
examination; that he never received notification of the 
scheduled VA examination; that he is being penalized due to 
VA error; and that it was improper for VA to rely upon the 
mailing address written upon his VA Form 21-526e.  

As a preliminary matter, the Board finds that the veteran 
lacks entitlement under the law to an effective date prior to 
February 29, 1996 for the grant of service connection for 
left Achilles tendinitis.  Sabonis v. Brown,  6 Vet. App. 426 
(1994).  In  Sabonis, the Court held that in cases in which 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.

The record shows that the veterans original application for 
VA disability compensation benefits (VA Form 21-526e), dated 
July 3, 1973, was received at the RO on August 20, 1973.  
That document sought service connection for Achilles 
tendinitis of the left foot, and showed the veterans mailing 
address as 2017 Monroe Street, Kansas City, Missouri 64128.  
Further, that application bore a certification above the 
veterans signature stating that the statements contained 
therein were true and complete to the best of his knowledge 
and belief.  A VA examination of the veteran was scheduled, 
and he was sent written notification of that examination to 
the mailing address he provided.  That mail was returned to 
the RO undelivered, and the veteran subsequently failed to 
appear for the scheduled VA examination.  Documentation in 
the claims folder shows that the RO attempted to obtain 
another address for the veteran by writing the U. S. 
Postmaster in Kansas City, Missouri, but received a response 
in September 1973 stating that the veteran was unknown at the 
address he had provided.  In the absence of any further 
communication from the veteran or the presentment of a valid 
mailing address, his claim was considered abandoned after one 
year in accordance with the provisions of  38 U.S.C.A. §  501 
(West 1991) and  38 C.F.R. § 3.158 (1998).  

Governing law and regulations provide that, except as 
provided in § 3.652 of this part, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits 
be finally established, pension, compensation, dependency and 
indemnity compensation, or monetary allowance under the 
provisions of  38 U.S.C.A. §  1805 based on such evidence 
shall commence not earlier than the date of filing the new 
claim.  38 U.S.C.A. §  501 (West 1991);  38 C.F.R. § 3.158 
(1998).  

Thereafter, the veteran submitted a claim for VA disability 
compensation (VA Form 21-526) for a left ankle 
disability.  That claim, received at the RO on February 29, 
1996, reported no postservice treatment for that disability.  
Following a VA orthopedic examination in April 1996, a rating 
decision of April 1996 granted service connection for left 
Achilles tendinitis with limited ankle motion, gait change 
and swelling, effective February 29, 1996, the date of 
receipt of his reopened claim, and evaluated as 10 percent 
disabling.  In his Notice of Disagreement, the veteran sought 
a rating in excess of 10 percent for his left Achilles 
tendinitis and an earlier effective date for the grant of 
service connection for that disability.  As previously noted, 
during the pendency of this appeal, a Hearing Officers 
decision of November 1996 granted an increased rating of 20 
percent for that disability, also effective February 29, 
1996, and the issue of a rating in excess of 20 percent for 
the veterans left Achilles tendinitis with limited ankle 
motion, gait change, and swelling is addressed in the Remand 
portion of this decision.  

Governing law and regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991);  
38 C.F.R. § 3.400 (1998).

The effective date of an award of disability compensation 
based on direct service connection will be the day following 
separation from active service or date entitlement arose if 
claim is received within 1 year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service which extended 
from the date the disability was incurred or aggravated.  38 
U.S.C.A. § 5110(a) (West 1991);  38 C.F.R. § 3.400(b)(2)(i) 
(1998).

The Board is bound by the regulations of the Department, 
instructions of the Secretary of Veterans Affairs, precedent 
opinions of the chief legal officer of VA, and precedent 
opinions of the Court.  38 U.S.C.A. § 7104 (West 1991).  The 
effective dates of awards of VA disability compensation 
benefits based upon a reopened claim, as in the instant 
appeal, are controlled solely by the above-cited law and 
regulations.  As the certified application for VA disability 
compensation benefits received at the RO on August 20, 1973, 
failed to include the veterans correct mailing address, the 
RO and the VA examining facility were unable to contact the 
veteran by mail in order to notify him of his scheduled VA 
examination.  Because action upon his case could not be 
undertaken without the scheduled VA examination results, and 
because the demonstrably incorrect mailing address provided 
in the veterans certified application for benefits precluded 
communication with him through the mail, no further action 
was possible.  Further, the veteran made no further effort to 
communicate with VA, or to correct the inaccurate address 
provided, and his claim was considered abandoned after one 
year.  38 C.F.R. § 3.158 (1998). 

While the veteran has contended that his correct mailing 
address appeared on his DD Form 214; that the RO and the RO 
and the VA examining facility used the wrong mailing address 
in notifying him of his scheduled VA examination; that he is 
being penalized due to VA error; and that it was improper for 
VA to rely upon the mailing address written upon his VA Form 
21-526e, the Board finds that both the RO and the VA 
examining facility used the mailing address provided by the 
veteran; that they were under no obligation to use any 
alternate address other than that provided by the veteran on 
his application for benefits; and that each was entitled to 
rely upon the information provided in the veterans 
application, which bore a certification of the accuracy of 
the information contained therein.  

Based upon the foregoing, the Board finds that the veterans 
claim for an effective date prior to February 29, 1996 for a 
grant of service connection for left Achilles tendinitis is 
legally insufficient.  Sabonis, id.


Increased Rating for Left Achilles Tendinitis

As a preliminary matter, the Board finds that the veteran's 
claims for an increased evaluation for left Achilles 
tenditinits is plausible and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim).  The Board is also 
satisfied that all relevant facts pertinent to this issue has 
been properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist him as 
mandated by law.  38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), the Board has reviewed all the evidence of record 
pertaining to the history of the veterans service-connected 
left Achilles tendintis and has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of remote clinical histories and findings 
pertaining to the disability at issue.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, 
Schedule for Rating Disabilities (rating schedule).  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco, 7 Vet. App. at 58.  Although the recorded history 
of a particular disability should be reviewed in order to 
make an accurate assessment under the applicable criteria, 
the regulations do not give past medical reports precedence 
over current findings.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Tendintis is rated on the basis of limitation of motion. 
38 C.F.R. § 4.71a, Code 5024.

Ankylosis of the ankle in plantar flexion at more than 40º, 
or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion or 
eversion warrants a 40 percent evaluation. In plantar 
flexion, between 30º and 40º, or in dorsiflexion, 
between 0º and 10º, a 30 percent evaluation is in order. In 
plantar flexion, less than 30º, a 20 percent evaluation will 
be awarded. Code 5270.

Limited motion of the ankle, where marked warrants a 20 
percent evaluation. Where moderate, a 10 percent evaluation 
is for assignment. Code 5271.

The appellant contends that the RO erred in failing to assign 
a rating in excess of 20 per cent for his service-connected 
left Achilles tendinitis because it did not take into 
account or properly weigh the medical and other evidence of 
record.  It is contended that he experiences limitation of 
motion, a marked limp, pain on motion, frequent swelling, and 
impairment of function as a consequence of that disability. 

On VA orthopedic examination in April 1996, the veteran 
complained of left ankle pain, tenderness, a decreased range 
of motion, left ankle weakness, and difficulty in 
walking.  Examination revealed ankle swelling, a decreased 
range of motion, and pain on rising on heels and toes.  

VA outpatient treatment records dated from February 1996 to 
April 1998 reflect the veterans complaints of left ankle 
pain and tenderness, left ankle weakness, limitation of ankle 
motion, pain on motion, tenderness in the Achilles tendon on 
dorsiflexion of the foot, and having a limp.  

During a personal hearing in November 1996, the appellant 
testified that he experienced morning pain and stiffness in 
his left ankle, and that his left ankle is particularly 
painful when walking or ascending stairs.
 
On VA orthopedic examination in December 1997, the appellant 
complained of pain, stiffness and intermittent swelling in 
his left ankle, aggravated by standing and walking.  Range of 
motion testing revealed pain at the extremes of motion.  The 
examiner indicated that the veterans chronic left Achilles 
tendinitis caused him some discomfort and perhaps weakness of 
maximum plantar flexion of the left ankle.

The current evaluation of 20 percent contemplates marked 
limitation of motion of the ankle and is the maximum rating 
on that basis. The record does not demonstrate ankylosis of 
the ankle or other functional impairment which would 
establish entitlement to a greater schedular evaluation. 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5024-5271.

In making this determination, the Board acknowledges its duty 
to consider the provisions of 38 C.F.R. §§ 4.40 and 4.45 
where functional loss is alleged due to pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202, 207-208 (1995).  While the 
provisions of 38 C.F.R. § 4.40 do not require separate 
ratings based on pain, the Board is at least obligated to 
give reasons and bases pertaining to that regulation.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  In this regard, while the Board acknowledges 
the veterans subjective complaints of left ankle pain 
associated with movement, the record indicates that 
functional impairment due to pain has already been considered 
by the RO in granting the presently assigned evaluation.  
Further consideration of the veterans complaints in this 
regard, without pathological findings of additional 
functional impairment, would therefore be duplicative.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b).

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1998).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards. Although the 
veteran reportedly has not worked for several years, it is 
not shown by the record that his failure to work is related 
to the disability in question. Further, it is not 
demonstrated that the service-connected disability has 
required the veterans hospitalization for treatment. Based 
on this information, the Board finds that the RO did not err 
in failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).

Claims Not Well-Grounded

Service Connection for Residuals of Injuries to the Neck, 
Right Shoulder, and Right Wrist, Hand, and Middle Finger, 
Claimed as Secondary to Service-Connected Left Achilles 
Tendinitis

The veteran contends that his currently manifested residuals 
of injuries to the neck, right shoulder, and right wrist, 
hand, and middle finger are the result of a February 1996 
fall down a flight of stairs precipitated by giving way of 
his left ankle due to his service-connected left Achilles 
tendinitis, and that he is entitled to service connection for 
those disabilities on a secondary basis.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a) (1998).  Also, the Court of Veterans Appeals, in 
Allen v. Brown, 7 Vet.App. 439 (1995), concluded that, "when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability(but only that degree) over and above the degree 
of disability existing prior to the aggravation."

As a preliminary matter, the Board must determine whether the 
veteran has submitted evidence of well-grounded claims of 
entitlement to service connection for residuals of injuries 
to the neck, right shoulder, and right wrist, hand, and 
middle finger as secondary to a fall alleged to have been 
caused by giving way of his left ankle due to his service-
connected left Achilles tendinitis.  If he has not, his 
appeal must fail, and VA is not obligated to assist him in 
the development of the claims.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski,  1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claims are 
plausible is required.  Grottveit v. Brown,  5 Vet. App. 91, 
93 (1993).  For the reasons set forth below, the Board finds 
that the veteran has not met his burden of submitting 
evidence to support a belief that his claims of entitlement 
to service connection for residuals of injuries to the neck, 
right shoulder, and right wrist, hand, and middle finger as 
secondary to service-connected left Achilles tendinitis are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991);  see 
Grottveit, at 93;  Tirpak v. Derwinski,  2 Vet. App. 609 
(1992);  Murphy, at 80.

A threshold requirement for the grant of service connection 
for a disability is that the disability claimed must be shown 
to be present.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
Court has interpreted the requirement of current disability 
thus:

Congress specifically limits entitlement 
to service connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See  38 U.S.C.A. 
§§ 1110, 1131(West 1991).  In the absence 
of proof of a present disability there 
can be no valid claim.  Brammer v. 
Derwinski,  3 Vet. App. 223, 225 (1992).  

In the instant appeal, there has been no demonstration, 
diagnosis, or other showing that the claimant has chronic 
residuals of injury to the right wrist, hand, or middle 
finger.  The medical record is silent for objective clinical 
findings or diagnosis of injury to the veterans right wrist, 
hand or middle finger on VA outpatient treatment from 
February 1996 to April 1998.  In addition, the report of VA 
orthopedic examination, conducted in May 1997, disclosed no 
findings or diagnosis of any chronic injury or disability of 
the veterans right wrist, hand or middle finger.  

While the veterans assertions must generally be regarded as 
credible for purposes of determining whether a well-grounded 
claim has been submitted, the Court has held that a lay 
person, such as the veteran, is not competent to offer 
evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability.  See Grottveit, at 93;  
Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  The 
appellant cannot meet his initial burden of presenting a 
well-grounded claim by relying upon his own opinions as to 
medical matters.  Clarkson v. Brown,  4 Vet. App. 565 (1993);  
Grottveit, at 93.  Accordingly, the claim of entitlement to 
service connection for residuals of injury to the right 
wrist, hand, or middle finger, claimed as secondary to a 
service-connected left Achilles tendonitis, must be denied 
as not well grounded.   

The report of VA orthopedic examination in May 1997 contains 
diagnoses of muscle spasms of the neck and bicipital 
tendinitis of the right shoulder. 

VA outpatient clinic records show that the appellant was seen 
on February 20, 1996 for complaints of left ankle pain since 
the 1970s with no trauma or injury, and without doing 
anything about it.  The diagnosis was possible tendinitis of 
the left ankle.  On February 22, 1996, the veteran was seen 
for left-sided shoulder and neck pain after a fall.  The 
clinical impression was soft tissue injury to the neck and 
left ankle.  On February 28, 1996, however, the veteran 
reported pain in his right shoulder.  On May 20, 1996, the 
veteran stated, for the first time, that his injuries to the 
neck, right shoulder, and right wrist, hand, and middle 
finger were incurred in a fall downstairs after his left 
ankle gave way due to his service-connected left Achilles 
tendonitis.  

In a Statement in Support of Claim, received at the RO in May 
31, 1996, the veteran indicated that the injuries to his 
neck, right shoulder, and right wrist, hand, and middle 
finger were precipitated by a giving way of his ankle due to 
his service-connected left Achilles tendinitis.  In a Report 
of Accidental Injury (VA Form 21-4176), received at the RO in 
July 31, 1996, the veteran made similar assertions. 

The Board notes, however, that the record is devoid of 
competent medical evidence or authority which links or 
relates the veterans fall in February 1996 to his service-
connected left Achilles tendinitis, with limited ankle 
motion, changed gait, and swelling.  To the contrary, the 
report of VA orthopedic examination, conducted in December 
1997, found nothing on examination and nothing in the 
veterans records to substantiate the going out or 
giving way which supposedly caused injuries to his neck, 
shoulder, and right wrist.  The examiner noted that the 
veteran had good strength on eversion and inversion of the 
subtalar joints, which made the examiner skeptical as to the 
history of giving out.  

Furthermore, a lay person, such as the veteran, is not 
competent to offer evidence that requires medical knowledge, 
such as the diagnosis or cause of a disability.  See 
Grottveit, at 93.  The appellant cannot meet his initial 
burden of presenting a well-grounded claim by relying upon 
his own opinions as to medical matters.  Clarkson v. Brown,  
4 Vet. App. 565 (1993).

Based upon the foregoing, the Board finds that the appellant 
has not submitted evidence sufficient to justify a belief by 
a fair and impartial individual that his claim of entitlement 
to service connection for injuries to the neck, right 
shoulder, and right wrist, hand, and middle finger as 
secondary to his service-connected left Achilles tendonitis.  
Specifically, he has presented no competent medical evidence 
which relates his service-connected left Achilles tendonitis 
to his February 1996 fall down a stairway.  Absent evidence 
of well-grounded claims, those claims must be denied as not 
well grounded. 

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  However, the Board notes that the veteran may render 
his claims well grounded by submitting competent medical 
evidence linking or relating current residuals of injuries to 
the neck, right shoulder, and right wrist, hand, and middle 
finger to inservice trauma or disease or to a service-
connected disease or injury.  Robinette v. Brown,  8 Vet. 
App. 69, 74 (1995).

Although the Board has considered and denied the veterans 
claim for service connection for residuals of injuries to the 
neck, right shoulder, and right wrist, hand, and middle 
finger, claimed as secondary to service-connected left 
Achilles tendinitis, on a ground different from that of the 
RO, that is, on the basis of whether the veterans claims for 
service connection for those disabilities on that basis are 
well grounded rather than whether he is entitled to prevail 
on the merits, the veteran has not been prejudiced by this 
decision.  In assuming that this particular claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown,  4 Vet. App. 384, 392-394 (1993).  To remand this case 
to the RO for consideration of the issue of whether the 
appellants claim for service connection for residuals of 
injuries to the neck, right shoulder, and right wrist, hand, 
and middle finger as secondary to service-connected left 
Achilles tendinitis is well grounded would be pointless and, 
in light of the legal authority cited above, would not result 
in a determination favorable to the appellant.  VAOPGCPREC 
16-92 (O.G.C. 16-92);  57 Fed. Reg. 49, 747 (1992).


ORDER

Service connection for herpes simplex is granted.

Evidence of a legally meritorious claim not having been 
submitted, the claim for an effective date prior to February 
29, 1996 for a grant of service connection for left Achilles 
tendonitis is denied. 

Entitlement to an increased rating for left Achilles 
tendinitis is denied.

Evidence of well-grounded claims not having been submitted, 
the claims for service connection for residuals of injuries 
to the neck, right shoulder, and right wrist, hand, and 
middle finger as secondary to service-connected left 
Achilles tendinitis are denied. 


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals. 

















		
	
	Member, Board of Veterans' Appeals


The veteran also contends that he is entitled to a rating in 
excess of 20 percent for left Achilles tendinitis, and that 
such disability is currently manifested by limited ankle 
motion, gait impairment, swelling, pain on motion, and 
limitation of function.  




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
